Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2012/121179 A1), hereinafter Hamada.
4.	Regarding Claims 1-5, 7-9, and 13-15, Hamada teaches (Paragraphs [0030-0071]) a crosslinking agent compound represented by Chemical Formula 1 of the present application. Therein, Hamada teaches (Paragraphs [0031-0033]) a compound of formula (1), which comprises at least one of R1 or R2 being a group represented by formula (3). Therein, R7 of formula (3) represents a residue. Hamada teaches (Paragraph [0068]) the residue comprising at least one of a silanol, an alkoxysilane, or a silanol ester. Thus, it would have been prima facie obvious to a person of ordinary skill in the art would have had a reasonable expectation of success before the effective filing date of the claimed invention to have modified Hamada to comprise a compound represented by formula (1) comprising a group represented by formula (3), wherein in formula (3) the moiety R7 comprises a silicon-containing monovalent functional group. Hamada teaches (Paragraphs [0030-0071]) wherein moiety “A” of Chemical Formula 1 of the present application is represented by Chemical Formula 2 of the present application. Hamada teaches (Paragraphs [0030-0071]) wherein moieties “L1” and “L2” of Chemical Formula 1 of the present application are each independently an alkylene group having 1 to 5 carbon atoms. Hamada teaches (Paragraphs [0030-0071]) the crosslinking agent compound represented by the Chemical Formula 1 of the present application includes a compound represented by Chemical Formula 1-1 of the present application. Hamada teaches (Paragraphs [0095-0097]) wherein Chemical Formula 1 of the present application the silicon-containing monovalent functional group is a functional group represented by Chemical Formula 3 of the present application. Hamada teaches (Paragraphs [0030-0071]) a photosensitive composition comprising the crosslinking agent compound. Hamada teaches (Paragraph [0028]) a polymer containing one or more carboxyl groups. Hamada teaches (Paragraphs [0030-0071]) a compound represented by Chemical Formula 4 of the present application. Hamada teaches (Paragraphs [0420-0421]) a photosensitive material comprising a cured product of the photosensitive composition. Hamada teaches (Paragraphs [0030-0071]) the cured product of the photosensitive composition includes a combination of a crosslinking agent compound represented by Chemical Formula 11 of the present application and a polymer containing one or more carboxyl groups. Hamada teaches (Paragraphs [0030-0071 and 0420-0421]) a photosensitive material comprising a cured product of the photosensitive composition.
5.	Regarding Claim 10, Hamada teaches all limitations of Claim 9 of the present application above. However, Hamada fails to explicitly teach a content of the compound represented by the Chemical Formula 4 of the present application is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the crosslinking agent compound represented by the Chemical Formula 1 of the present application. It would have been prima facie obvious to a person of ordinary skill in the art would have had a reasonable expectation of success before the effective filing date of the claimed invention to have modified Hamada through routine optimization to comprise a content of the compound represented by the Chemical Formula 4 of the present application is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the crosslinking agent compound represented by the Chemical Formula 1 of the present application. MPEP § 2144.05(II)(A) states: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
6.	Regarding Claim 11, Hamada teaches all limitations of Claim 9 of the present application above. However, Hamada fails to explicitly teach a compound represented by Chemical Formula 5 of the present application. However, a compound represented by Chemical Formula 5 of the present application would inherently be in the composition as a byproduct of the polymer reacting with the crosslinking agent compound represented by Chemical Formula 1 of the present application. MPEP § 2112(II) states: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”

Allowable Subject Matter
7.	Claims 12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/18/2022